Beck, Presiding Justice.
Under the rulings in City of Douglas v. South Georgia Grocery Co., 178 Ga. 657 (174 S. E. 127), and eases there cited, the court did not err in sustaining a general demurrer to the petition and in dismissing the case. In view of this ruling, it is unnecessary to pass upon the questions raised as to the constitutionality of the ordinance attacked.

Judgment affirmed.


All the Justices concu/r.

Russell, C. J., concurs in the result.
Herbert J. Haas, Bertram S. Boley, and Joseph F. Haas, for plaintiffs.
William Butt, for defendants.